Dwight, P. J.
I fully concur in the opinion of Justice Corlett to the effect that the indictment in this case was fatally defective for the want of a sufficient description of the offense sought tó be charged. “An indictment is an accusation in writing, * * * charging a person with a crime.” Code Crim. Proc. § 254. “It must contain a plain and concise statement of the act constituting the crime.” Id. § 275. The crime sought to be charged in this case was the publication of a libel. Pen. Code-, § 243. In the indictment that crime is charged, in terms, without any statement of the act of the defendant which constituted the crime. The words and tenor of the alleged false, scandalous, and malicious publication are set out in the-indictment, but there is no statement of the manner in which the publication was made. Such a statement was essential to the indictment, because the manner of the publication was of the essence of the crime. It is not every false, scandalous, and malicious publication which constitutes a libel. By statutory definition such publication must be “by writing, printing, picture, effigy, sign, or otherwise than by mere speech.” Id. § 242. .There is no allegation in this indictment that the publication was by either of the means specified, or that it. was otherwise than by mere speech. Counsel for the prosecution refers to-section 289 of the Code of Criminal Procedure as justifying the omission of a more full description of the offense; but it is very clear that the provisions of that section have no application to the question here considered. The section reads: “An indictment for libel need not set forth any extrinsic facts for the-purpose of showing the application to the party libeled, of the defamatory matter on which the indictment is based; but it is sufficient to state generally that the same was published concerning him; and the fact that it was so published must be established on the trial.” It is plain that the sole purpose and effect of this provision is to dispense with-the allegation of extrinsic facts of *693the particular character specified, viz., of facts showing the application of the libel to the complainant; that it prescribes a form of allegation sufficient in that respect alone; that it substitutes for the allegation of those extrinsic facts the general statement that the defamatory matter was published concerning the party charged to be libeled, and that it does not dispense with the allegation of all or any facts necessary to bring the act of the defendant within the definition of the the crime sought to be charged. The question of the sufficiency of this indictment is presented by several exceptions of the defendant, any one of which was fatal to the judgment. * The judgment of the court of sessions of Wayne county must be reversed, the indictment dismissed, and the defendant discharged. So ordered.